Judgments unanimously affirmed, with costs. The evidence amply justified the finding that the Empire State Motion Picture Operators Union, Inc., is a Iona fide labor union; that there were valid, binding and subsisting contracts of employment for definite periods of time between the plaintiffs and that union at the time the defendant conducted its picketing of the theatres of the plaintiffs, and that this picketing was conducted with knowledge on the part of the defendant of the existence of such contracts. Such orderly picketing with truthful placards was wrongful, although the means employed were otherwise lawful, because such acts were indulged in to attain a wrongful and, therefore, an unlawful purpose, to wit, the breach of contracts of employment for fixed and definite periods of time. (Roosevelt Amusement Corp. v. Empire State Motion Picture Operators Union, Inc., 231 App. Div. 872; Carnation Photoplay Co., Inc., v. Basson, 216 id. 769; Hitchman Coal & Coke Co. v. Mitchell, 245 U. S. 229; Hornstein v. Podwitz, *739254 N. Y. 443, 448; Lamb v. Cheney & Son, 227 id. 418, 422; Altman v. Schlesinger, 204 App. Div. 513; Schlesinger v. Quinto, 201 id. 487.) Present —■ Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, J.J. [140 Misc. 142.]